Name: Commission Regulation (EEC) No 2937/87 of 30 September 1987 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 87 No L 278/53Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2937/87 of 30 September 1987 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (')," as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules f6r intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 28 September 1987 France notified the Commission that it wished to put up for sale for export to third countries 300 000 tonnes of . barley held by its intervention agency ; whereas it is possible to accede to that request ; , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of barley to be exported to all third coun ­ tries . 2 . The regions in which the 300 000 tonnes of barley are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the fourth month following. Article 4 . 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 7 October 1987 at 1 p.m . (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 16 December 1987. 4 . The tenders shall be lodged with the French intervention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II to this Regulation . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 300 000 tonnes of barley . held by it. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3 OJ No L 139 , 24. 5 . 1986, p. 36 . (4) OJ No L 202, 9 . 7 . 1982, p . 23 . 0 OJ No L 223 , 11 . 8 . 1987, p . 5 . No L 278 /54 Official Journal of the European Communities 1 . 10 . 87 ANNEX I (tonnes) Place of storage Quantity Amiens 40 000 Bordeaux 10 000 Chalons 80 000 Dijon 10 000 Lille 40 000 Nancy 20 000 Orleans 30 000 Paris 20 000 Poitiers 10 000 Rouen . 40 000 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of barley held by the French intervention agency (Regulation (EEC) No 2937/87) 1 2 3 ' 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0 ) - Price - increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .